Title: Abigail Adams to John Quincy Adams, 20 July 1794
From: Adams, Abigail
To: Adams, John Quincy


          
            my dear Son
            Quincy july. 20th 1794
          
          I received your Letter this morning of the 12th and one from N york by your Brother Charles, who got here the day before commencment; in good Health & spirits. your Father and Brother, myself and Louissa all went together to commencment. the weather was uncomfortably Hot. it was otherways an agreeable day. I hope you will not experience any unusual inconvenience from the Heat of Philadelphia. your stay there will not be longer than you are obliged to. I cannot think of your going abroad without returning here. Your Father will write to you respecting your Proposal for Thomas— you knew my mind upon the Subject before you left me. provided you had an allowence for a secretary, I have always wisht that your Brother might have an opportunity of going abroad for a short period of Time, and as you are inclined to have him accompany you, I think it is not probably that a better opportunity will ever present itself, for him, as you may be mutually benificial to each other, and it will not be so Solitary to you. I will not take my own personal feelings into the question. What ever may be for the benifit of my children I acquiese in.
          Tilly went as I wrote you to get innoculated but as no other person presented they thought it would not do to take one person only. he is however determind to go with you & risk it.
          Let me hear from you by every the post I think you will be like to get a passage from hence as readily as from N york or Philadelphia. I have a request to make you and Your Brother. if there is a minature painter in the city Set for your Liknesses large enough for





Braslets & if You get them give them to mr Anthony to set with a lock of each of your Hairs to be put on the back together with Your Names in a cypher and whatever the expence may be I will repay you here. the Likeness may be taken and the pictures left with mr Anthony as it will take him some time to set them. you must Spair Time for it if possible—
          Yours affectionatly
          
            A Adams
          
        